DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/854190, filed on 09/15/2015.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1 recites “the third electrode including third finger electrodes”. However, the rest of the claim refers to these as “finger parts.” For consistency, the latter should be used.
Claim 11 recites “the second finger parts fit with the first finger parts, and the fourth finger parts fit with the third finger parts.” It would be clearer to write “the second finger parts and first finger parts are interdigitated, and the fourth finger parts and the third finger parts are interdigitated.”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mascarenhas, et al., US 2014/0209149 A1, in view of Hishida, WO 2012/090641 A1.
	
Claim 1. Mascarenhas teaches a multi-junction solar cell (tandem voltage-matched solar cell 300; see Fig. 3, below), comprising:

    PNG
    media_image1.png
    247
    514
    media_image1.png
    Greyscale

a first solar cell including a first photoelectric conversion element (Fig. 3, string of sub-cells 302 and ¶40);
a second solar cell connected in parallel with the first solar cell (Fig. 3, string of sub-cells 306; see ¶34, noting that the embodiments described in the invention have vertically stacked junctions connected in parallel),
the second solar cell including a plurality of second photoelectric conversion elements connected in series (sub-cells are connected in series; see ¶34);
an insulating layer provided between the first solar cell and the second solar cell (insulating transparent layer 318; see ¶39)
one of the second photoelectric conversion elements being closest to another one of the second photoelectric conversion elements among the second photoelectric conversion elements (see Fig. 3; cells 304 separated by trench)
a direction connecting one of the second photoelectric conversion elements and the other one of the second photoelectric conversion elements being along a first direction (first direction is left-to-right in Fig. 3)
the one of the second photoelectric conversion elements (leftmost cell 304) including
a first region of a first conductivity type (308)
a second region of a second conductivity type (310)
a first electrode connected with the first region (312)
and a second electrode connected with the second region (314)
the other one of the second photoelectric conversion elements (adjacent cell 304) including:
a third region of the first conductivity type (308)
a fourth region of the second conductivity type (310)
a plurality of third electrodes connected with the third region, the third electrodes being arranged along the first direction electrode connected with the third region (plurality of 312 arranged left-to-right)
a fourth electrode connected with the second fourth (314)
Mascarenhas does not teach the first electrode including first finger parts extending along a second direction crossing the first direction, nor the second electrode including second finger parts and a first part connected with the second finger parts, the second finger parts extending along the second direction, one of the second finger parts being between one of the first finger parts and an other of the first finger parts, the other of the first finger parts being between one of the second finger parts and an other of the second finger parts, the first part being provided around the first electrode in a plane including the first direction and the second direction, the third electrode including third finger parts extending along the second  direction, nor the fourth electrode including fourth finger parts and a second part connected with the fourth finger parts, the fourth finger parts extending along the second direction, one of the fourth finger parts being between one of the third finger parts and an other of the third finger parts, the other of the third finger parts being between one of the fourth finger parts and an other of the fourth finger parts, the second part being provided around the third electrode in the plane.
However, Mascarenhas notes the silicon solar cell in Fig. 3 has an all back or interdigitated back contact configuration (see ¶37). 
Hishida teaches an interdigitated back contact solar cell; in one embodiment, Hishida teaches a solar cell having an n-type electrode 11n having a bus bar 13n and fingers 12n and a p-type electrode 11p having busbar 13p, fingers 12p, and a connecting part 15p that is provided around the n-type electrode in a plan view (see Fig. 5). While Hishida teaches a plurality of sections 14, this is compared to a solar cell having a single section 14, i.e. standard interdigitated comb-shaped electrode (see ¶2) and, because Hishida teaches the advantages of connecting part 15p itself, i.e. connecting the tip of outermost finger electrodes to allow collection of minority carriers at the top of the device, reducing recombination (see ¶¶42-45), then it suggests to one of ordinary skill in the art that a standard interdigitated comb-shaped electrode could have connecting part 15p itself in order to allow collection of minority carriers, i.e. a single section of Fig. 5, annotated below in outline:

    PNG
    media_image2.png
    616
    607
    media_image2.png
    Greyscale

Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first electrode including first finger parts extending along a second direction crossing the first direction, nor the second electrode including second finger parts and a first part connected with the second finger parts, the second finger parts extending along the second direction, one of the second finger parts being between one of the first finger parts and an other of the first finger parts, the other of the first finger parts being between one of the second finger parts and an other of the second finger parts, the first part being provided around the first electrode in a plane including the first direction and the second direction, the third electrode including third finger parts extending along the second  direction, nor the fourth electrode including fourth finger parts and a second part connected with the fourth finger parts, the fourth finger parts extending along the second direction, one of the fourth finger parts being between one of the third finger parts and an other of the third finger parts, the other of the third finger parts being between one of the fourth finger parts and an other of the fourth finger parts, the second part being provided around the third electrode in the plane, in order to use an electrode configuration that allows collection of minority carriers at the top of the device, reducing recombination.
Additionally or alternatively, it would have been obvious to one of ordinary skill in the art to use such an electrode arrangement as Hishida suggests this is an appropriate electrode arrangement for an interdigitated back-contact solar cell, and Mascarenhas teaches an interdigitated back-contact solar cell, without the specifics of the electrode arrangement.
While Mascarenhas teaches the silicon solar cells are connected in series, Mascarenhas is silent to the specifics of such a connection, and thus does not explicitly teach an interconnect portion connecting the one of the first finger parts electrode to the third electrode, a part of the interconnect portion overlaps at least a part of the first part in a direction crossing the plane.
However, when connected in series, there is necessarily an interconnect portion connecting the second electrode to the third electrode; as the first part circumscribes the first electrode, such a connection necessarily overlaps at least a part of the first part in a direction crossing the plane, and necessarily connects one of the first finger parts (the finger parts being part of the second electrode, they are connected electrically to the third electrode, even if not physically). 

Claim 2. Modified Mascarenhas teaches or suggests the multi-junction solar cell according to claim 1, wherein the first part circumscribes the first electrode, and the second part circumscribes the third electrode (see rejection of claim 1, above).

Claim 3. Modified Mascarenhas teaches or suggests the multi-junction solar cell according to claim 1, wherein the first part encloses the first electrode, and the second part encloses the third electrode (see rejection of claim 1, above).

Claim 6. Modified Mascarenhas teaches or suggests the multi-junction solar cell according to claim 1, wherein the first solar cell includes multiple first photoelectric conversion elements, and the multiple first photoelectric conversion elements are connected in series (multiple pn junctions 322 of solar cells string 302 are connected in series; see Mascarenhas, ¶40 and Fig. 3).

Claim 8. Modified Mascarenhas teaches or suggests the multi-junction solar cell according to claim 1, wherein the first photoelectric conversion element includes one of a chalcopyrite compound, a stannite compound, or a kesterite compound (upper junction may be CIGS or CZTS; see Mascarenhas, ¶45).

Claim 9. Modified Mascarenhas teaches or suggests the multi-junction solar cell according to claim 1, wherein the first region is located between the first electrode and the insulating layer, the second region is located between the second electrode and the insulating layer, the third region is located between the third electrode and the insulating layer, and the fourth region is located between the fourth electrode and the insulating layer (layers 308, 310 are between electrodes 310, 312 and insulating layer 318; see Mascarenhas, Fig. 3).

Claim 10. Modified Mascarenhas teaches or suggests the multi-junction solar cell according to claim 1, wherein the first region, the second region, the third region, and the fourth region extend in the second direction (see annotated Hishida, Fig. 5, above).

Claim 11. Modified Mascarenhas teaches or suggests the multi-junction solar cell according to claim 1, wherein the second finger parts fit with the first finger parts, and the fourth finger parts fit with the third finger parts (see annotated Hishida, Fig. 5, above).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mascarenhas, et al., US 2014/0209149 A1, in view of Hishida, WO 2012/090641 A1, as applied to claim 1, above, and further in view of Matsuyama, et al., US 5259891.

Claim 4. Modified Mascarenhas teaches or suggests the multi-junction solar cell according to claim 1, but not wherein the other one of the second photoelectric conversion elements further includes an insulating film provided between the interconnect unit and the at least a part of the first part.
Matsuyama teaches a solar cell with a lead wire connecting adjacent solar batteries. Grooves between solar cells with an insulating material that protrudes over the solar cells, which eliminates the concern that portions between the lead wire and the solar batteries are short-circuited is eliminated and reliability is improved, and damage during connection is prevented (col. 3, ¶2).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to fill the grooves between Mascarenhas' solar cells with an insulating material that overlaps the solar cells in order to eliminate concerns over short-circuiting and improving reliability.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to add an insulating material over the part of the fourth electrode overlapping at least a part of the interconnect portion in the first direction, as noted in claim 1, above, in order to eliminate concerns over short-circuiting.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mascarenhas, et al., US 2014/0209149 A1, in view of Hishida, WO 2012/090641 A1, as applied to claim 1, above, and further in view of Shin, et al., US 2012/0103389 A1.

Claim 5. Modified Mascarenhas teaches or suggests the multi-junction solar cell according to claim 1, but does not explicitly teach one portion of the plurality of second photoelectric conversion elements is connected in series in the first direction, and one other portion of the plurality of second photoelectric conversion elements is connected in series in an other direction different from the first direction (although Mascarenhas teaches a single silicon group being connected in series in the first direction; see Figs. 2-3 and ¶34).
Shin teaches solar cells can be connected in serial in more than one row, in addition to an arrangement where they are connected in series in one row (compare Fig. 12 to Fig. GA).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to arrange solar cells in more than one row, such that the serial connections go back and forth, as Shin teaches these are both appropriate ways to connect solar cells in series, and therefore, the choice of arrangements would have been the simple substitution of one known element for another (in this case, the claim element being an arrangement), with reasonable expectation of success. See MPEP §2143 B.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mascarenhas, et al., US 2014/0209149 A1, in view of Hishida, WO 2012/090641 A1, as applied to claim 6, above, and further in view of Borden, US 2008/0083448 A1.

Claim 7. Modified Mascarenhas teaches or suggests the multi-junction solar cell according to claim 6, wherein a photoelectric conversion layer included in the first photoelectric conversion element includes CuGa(S,Se)2 (top cell is CIGS, which broadly includes CIS, CGS, CIGS; see ¶45, and ¶29 re: abbrevations and compositions suggested by such abbreviations).
 Mascarenhas does not teach a group of the multiple first photoelectric conversion elements connected in series is connected in parallel with another group of the multiple first photoelectric conversion elements connected in series.
Borden teaches a solar cell array (Figs. 3A-B) in which the module is divided into a number of sub-modules 302. In each sub-module, cells are series connected (see ¶66). Sub-modules can then be connected in series into sets 306, which are connected in parallel (see circuit diagram of Fig. 3B and ¶68; the cells are in series left-to-right, and in parallel top-to-bottom). Sub-modules reduce sensitivity to non-uniformity (process-related) or shading of part of the module (see ¶¶70-72). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to connect Mascarenhas' solar cells in series and in parallel in the arrangement taught by Borden in order to have more uniform sub-modules, and reduce sensitivity to shading of part of the module and non-uniformity within a module.

Note
Claims could also be rejected over Hishida’s interdigitated back contact layout of Fig. 5, and not simply the examiner’s suggested layout based on the teachings of Hishida’s Fig. 5 applied to the prior art cited by Hishida.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721